DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiesner et al (US 2015/0071815).
Wiesner teaches a process of heat treating an Al-Si alloy by steps of pressure casting (wherein die casting is a type of pressure casting) a thin-walled component [0006], solutionizing, quenching in water to temperatures <100°C, aging 150-250°C [0008] in order to uniformly distribute Mg2Si precipitates and increase the strength of said Al-Si cast alloy [0008], which overlaps the claimed casting, quenching, and aging steps; quenching temperature, and 

cl. 1
cl. 8
cl. 15
Wiesner
Si
6.5-15.5%
8.5-10.5%
8.5-10.5%
9-11.5%
Cu
0.1-3.5%
0.8-1.5%
0.8-1.5%
0.1-1.0%
Cr
≤0.6%
0.1-0.6%
0.1-0.6%
0.01-0.4%
Mg
≤0.5%
0.1-0.5%
0.1-0.5%
0.2-1.0%
Mn
≤0.6%
0.4-0.6%
0.4-0.6%
0.5-0.8%
Ti


0.05-0.1%
-0.15%
Sr


0.01-0.015%
0.01-0.02%
Fe


-0.25%
-0.2%
P


-0.003%


Table 1: comparison of independent claims with Wiesner composition

which overlaps the claimed alloying ranges of independent claims 1, 8, and 15 (see Wiesner at abstract). 
Wiesner does not specify forming a component of ≤5mm thickness, or quenching with a quenching rate ≥100°C/s. 
However, it would have been obvious to one of ordinary skill in the art to have formed the Al-Si alloy of Wiesner into a die cast component ≤5 mm, because Wiesner teaches said alloy has good castability, filling of the mould [0013], and is suitable for forming “thin-walled components” [0006].  Changes in size, shape, or sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results (see MPEP 2144.04).
Concerning the claimed quenching rate of ≥100°C/s, it would have been obvious to one of ordinary skill in the art to have used water (taught by Wiesner) to provide a rapid quench rate as claimed, in order to provide the predictable purpose of maintaining solid solution [0008]. 
Because Wiesner teaches a process of die casting, quenching, and age hardening an 
Concerning claims 2 and 9, as set forth supra, Wiesner teaches an overlapping Al-Si alloy composition.
Concerning claims 3, 10, and 17, Wiesner teaches an overlapping aging temperature (see above).
Concerning claims 4, 11, and 18 which mention a YS≥150 MPa: Wiesner teaches YS (RP0.2) of 280 MPa in a T6 temper [0027], which meets the claimed minimum.
Concerning claims 5 and 12 which mention a UTS≥280 MPa: Wiesner teaches YS (RPm) of 371 MPa in a T6 temper [0027], which meets the claimed minimum.
Concerning claims 6, 13, and 19 which mention an elongation ≥5%: Wiesner teaches an elongation (A) of 9.4% in a T6 temper [0027], which meets the claimed minimum.
Concerning claims 7, 14, and 20, which mention Mg2Si precipitates are homogeneously distributed- as set forth supra, Wiesner teaches aging 150-250°C [0008] in order to uniformly distribute Mg2Si precipitates and increase the strength of said Al-Si cast alloy [0008].
Concerning claim 16, it would have been within the level of one of ordinary skill in the art to have die cast the Al-Si alloy of Wiesner into a variety of vehicle parts, such as wheels, brakes, suspension systems, structural pillars; because Wiesner teaches pressure casting said alloy into crash and strength relevant chassis and structural parts of a motor vehicle [0028].
Conclusion
The prior art made of record and not relied upon (US 2010/0108209-A1 Horikawa; EP 0796926-A1, and US 4,104,089- Miki) are considered pertinent to applicant's disclosure, but are no more analogous to the instant claims than the applied prior art of Wiesner (see rejections supra).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        10/21/2021